Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 10, and 19 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 are directed to a method (i.e., a process), claims 10-18 are directed to a system (i.e., a machine), and claims 19 and 20 are directed to a non-transitory computer-readable medium (i.e., a manufacture).  Therefore, all of claims 1-20 are within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:


Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:

A contextual intelligence system, comprising: 
a processor; and 
non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: 
obtaining, from a user device, health information indicating a health triggering event associated with a user; 
obtaining event information associated with the user; 
determining, based on the health triggering event, one or more contextual intelligent processes for the health triggering event, wherein each of the one or more contextual intelligent processes comprises a sequence of actions, and wherein the 
retrieving one or more contextual artificial intelligence datasets; 
based on inputting the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets, updating the one or more contextual intelligent processes with at least one new service; and 
performing the one or more updated contextual intelligent processes.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because determining one or more contextual intelligent processes for a health triggering event and updating the processes with a new service based on the health triggering event, other event information, and the processes is an observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically in their mind determine various “contextual intelligent processes” such as contacting the user’s physician based on a user’s insulin level exceeding a threshold, and then, based on additional event information indicating that the user’s physician is unavailable, updating the processes to include a new service in the nature of contacting an ER.  
The additional limitations directed to inputting the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets does not take the claim out of the mental processes category of abstract ideas because they merely amount to, at the claimed high level of generality, using 
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2-4, 6, 7, 11-13, 15, 16, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2, 11, and 20, these claims recite how the updating includes replacing the first service with the new service which again can be practically performed in the human mind (e.g., with pen and paper)(“mental processes”).
-In relation to claims 3 and 12, these claims recite how the updating includes including the service sequentially after the first service which again can be practically performed in the human mind (e.g., with pen and paper)(“mental processes”).
-In relation to claims 4 and 13, these claims recite how the updating includes removing a second service from the sequence of actions which again can be practically performed in the human mind (e.g., with pen and paper)(“mental processes”).
-In relation to claims 6 and 15, these claims call for determining a plurality of processes, and that the updating includes inputting the health triggering event, event information, and the plurality of processes to generate a plurality of updated processes and aggregating the updated processes which again can be practically performed in the human mind (e.g., with pen and paper)(“mental processes”).
-In relation to claims 7 and 16, these claims call for determining services in the updated processes and updating the datasets based on comparing the determined services 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A contextual intelligence system, comprising: 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), when executed, facilitate: 
obtaining, from a user device, health information indicating a health triggering event associated with a user (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
obtaining event information associated with the user (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
determining, based on the health triggering event, one or more contextual intelligent processes for the health triggering event, wherein each of the one or more contextual intelligent processes comprises a sequence of actions, and wherein the sequence of actions comprises invoking a first service hosted on a first computing platform (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
retrieving one or more contextual artificial intelligence datasets (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II); using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h));
based on inputting the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h)), updating the one or more contextual intelligent processes with at least one new service; and 
performing the one or more updated contextual intelligent processes (mere instructions to apply the above-noted at least one abstract idea, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, computer-readable medium, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of obtaining user health and event information, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying how each of the one or more contextual intelligent processes includes a sequence of actions that include invoking a first service hosted on a first computing platform, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).


Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such 
For these reasons, representative independent claim 10 and analogous independent claims 1 and 19 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 10 and analogous independent claims 1 and 19 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 5 and 14: These claims specify various types of user devices and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 8 and 17: These claims recite how the contextual AI datasets include neural networks and that the updating is based on loss functions which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 9 and 18: These claims recite that the determined processes are further based on the event information which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processor, computer-readable medium, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how each of the one or more contextual intelligent processes includes a sequence of actions that include invoking a first service hosted on a first computing platform, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations directed to retrieving the contextual artificial intelligence datasets and specifying how inputting the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets results in the updating of the processes, the Examiner asserts that such limitations merely amount to, at the claimed high level of generality, using computers or 
Regarding the additional limitations directed to obtaining the user health, event information, and AI datasets which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0085927 to Dettinger et al. (“Dettinger”) in view of U.S. Patent App. Pub. No. 2020/0098464 to Velado et al. (“Velado”):
Regarding claim 1, Dettinger discloses a method (Figure 4), comprising: 
obtaining, from a user device (mobile device 135 and/or sensor devices 140 in Figure 1) and by a contextual intelligence system (care plan management application 111 in Figure 1), health information indicating a health triggering event associated with a user (sensor data 205 in Figure 2 such as various biometric data per [0029], [0031] and [0033] which can indicate exceeding a threshold (health triggering event associated with a user) per [0038]-[0039] and [0053]); 
obtaining, by the contextual intelligence system, event information associated with the user ([0034], [0037], [0051], and [0059] discuss how the care plan management application (contextual intelligence system) can receive information such as symptoms (event information) reported by patient; also, [0049] discusses how the care plan management application can identify past treatments of the patient (event information)); 
determining, by the contextual intelligence system and based on the health triggering event, one or more contextual intelligent processes for the health triggering event (the end of [0022] discusses how in response to the patient’s blood pressure exceeding a threshold (based on the health triggering event), the care treatment platform performs a treatment regimen (contextual intelligent process for the health triggering condition), such as instructing the patient to rest or perform breathing exercises), wherein each of the one or more contextual intelligent processes comprises a sequence of actions ([0058] discusses how a care plan includes a set of tasks, etc. for treating conditions; for instance, in the case of performing the , and wherein the sequence of actions comprises invoking a first service (event handler component 526 in Figure 5 would invoke some first service in relation to the sequence of actions) hosted on a first computing platform (care platform server 500 of Figure 5); 
...
based on inputting the health triggering event, the event information, and the one or more contextual intelligent processes..., updating, by the contextual intelligence system, the one or more contextual intelligent processes with at least one new service ([0023], [0034], and [0039]-[0041] discuss how the care plan can be changed (e.g., adding tasks) when biometric data exceeds a threshold value (health triggering event) and certain patient event information exists (e.g., symptoms, being sedentary, etc.); for instance, [0023] discusses how the care platform can alert a care provider or emergency services); and 
performing, by the contextual intelligence system, the one or more updated contextual intelligent processes (as noted in [0023], [0034], and [0039]-[0041], additional tasks/services (e.g., generating an instruction to the patient, contacting care providers, etc.) are performed).
However, Dettinger appears to be silent regarding retrieving, by the contextual intelligence system, one or more contextual artificial intelligence datasets, whereby the health triggering event, the event information, and the one or more contextual intelligent input into the one or more contextual artificial intelligence datasets to update the contextual intelligent processes with the at least one new service.
Nevertheless, Velado teaches ([0195]) that it was known in the healthcare informatics art to analyze by an artificial intelligence model (which would include artificial intelligence datasets in order to be functional; for instance, see historical patient data models in [0129]) patent measurement/event log data and contextual data to generate recommended changes to existing treatment processes/services (e.g., instructions to adjust the amount of insulin delivered to the patient per [0077], instructions of recommended activities to a patient to restore the patient’s glycemic condition per [0137], etc.) to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved, by the contextual intelligence system, one or more contextual artificial intelligence datasets and then inputted the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets so as to update the contextual intelligent processes with the at least one new service in the system of Dettinger as taught by Velado to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments.

Regarding claim 2, the Dettinger/Velado combination discloses the method of claim 1, further including wherein updating the one or more contextual intelligent processes comprises replacing the first service within the sequence of actions with the at least one new service ([0023], [0034], and [0039]-[0041] discuss how the care plan can be changed when .

Regarding claim 3, the Dettinger/Velado combination discloses the method of claim 1, further including wherein updating the one or more contextual intelligent processes comprises including the at least one new service into the sequence of actions... ([0023], [0034], and [0039]-[0041] discuss how the care plan can be changed when biometric data exceeds a threshold value (health triggering event) and certain patient event information exists (e.g., symptoms, being sedentary, etc.), such as by adding a task to the care plan.
While the Dettinger/Velado combination discloses including the new service into the action sequence which could be sequentially before or after the first service, the Dettinger/Velado combination appears to be silent regarding specifically including the new service sequentially after the first service.
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the new service sequentially after the first service because doing so amounts to choosing from a finite number of identified, predictable solutions (e.g., either before or after the first service) with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, the Dettinger/Velado combination discloses the method of claim 1, further including wherein updating the one or more contextual intelligent processes further comprises updating the one or more contextual intelligent processes to remove a second service from the sequence of actions ([0023], [0034], and [0039]-[0041] discuss how the care plan can be changed when biometric data exceeds a threshold value (health triggering event) and certain patient event information exists (e.g., symptoms, being sedentary, etc.), such as by removing a task from the care plan) based on inputting the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets (as discussed above in relation to claim 1, the updating of the processes based on inputting the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets is disclosed by the Dettinger/Velado combination; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved, by the contextual intelligence system, one or more contextual artificial intelligence datasets and then inputted the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets so as to update the contextual intelligent processes with the at least one new service in the system of Dettinger as taught by Velado to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments).

Regarding claim 5, the Dettinger/Velado combination discloses the method of claim 1, further including wherein the user device is an internet of things (IOT) sensor, a smart watch, or a mobile device (mobile device 135, body sensor 141, etc. are mobile devices).

wherein determining the one or more contextual intelligent processes for the health triggering event comprises determining a plurality of contextual intelligent processes ([0019]-[0020] discuss a plurality of processes/tasks such as instructing the patient to rest, sending education materials to the patient, and the like), and wherein updating the one or more contextual intelligent processes comprises: 
inputting the health triggering event, the event information, and each of the plurality of contextual intelligent processes into the one or more contextual artificial intelligence datasets to generate a plurality of updated contextual intelligent processes (as discussed above in relation to claim 1, the updating of the processes (e.g., adding/changing/removing tasks) based on inputting the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets is disclosed by the Dettinger/Velado combination; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved, by the contextual intelligence system, one or more contextual artificial intelligence datasets and then inputted the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets so as to update the contextual intelligent processes with the at least one new service in the system of Dettinger as taught by Velado to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments), wherein each of the plurality of updated contextual intelligent processes is associated with a contextual intelligent process from the plurality of contextual intelligent processes (as the updated/added/changed task/processes are added to the care plan, then they are associated with a process from the plurality of processes); and 
aggregating the plurality of updated contextual intelligent processes (the various updated tasks/processes are “aggregated” by virtue of being in the same the care plan).

Regarding claim 9, the Dettinger/Velado combination discloses the method of claim 1, further including wherein determining the one or more contextual intelligent processes for the health triggering event is further based on the event information (the end of [0022] discusses how in response to the patient’s blood pressure exceeding a threshold (based on the health triggering event) and the patient-reported feeling of dizziness (based on the event information), the care treatment platform performs a treatment regimen (contextual intelligent process for the health triggering condition), such as instructing the patient to rest or perform breathing exercises).

	Regarding claim 10, Dettinger discloses a contextual intelligence system (Figure 1), comprising: 
a processor (the care platform server 110 of Figure 1 would include a processor; for instance, see CPU 505 in Figure 5); and 
non-transitory computer-readable medium having processor-executable instructions (the care platform server 110 of Figure 1 would include memory; for instance, see memory 520 in Figure 5) stored thereon, wherein the processor-executable instructions, when executed, facilitate.


Claims 11-15 and 18 are rejected in view of the Dettinger/Velado combination as respectively discussed above in relation to claims 2-6 and 9.

Claims 19 and 20 are rejected in view of the Dettinger/Velado combination as respectively discussed above in relation to claims 10 and 11.




Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0085927 to Dettinger et al. (“Dettinger”) in view of U.S. Patent App. Pub. No. 2020/0098464 to Velado et al. (“Velado”) as applied to claim 1 (in the case of claims 7 and 8) and claim 10 (in the case of claims 16 and 17), and further in view of U.S. Patent App. Pub. No. 2020/0357384 to Kim et al. (“Kim”):
determining services within the one or more updated contextual intelligent processes (again, [0023], [0034], and [0039]-[0041] discuss how the care plan can be changed (e.g., adding/changing tasks/services); such added changed tasks/services would thus be determined in order to update the contextual processes); and 
updating the one or more contextual artificial intelligence datasets ([0111] of Velado notes how the AI model can be retrained/updated; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved, by the contextual intelligence system, one or more contextual artificial intelligence datasets and then inputted the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets so as to update the contextual intelligent processes with the at least one new service in the system of Dettinger as taught by Velado to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments)...
However, the Dettinger/Velado combination appears to be silent regarding the updating of the one or more contextual intelligent datasets being based on comparing the determined services from the one or more updated contextual intelligent processes with expected services.
Nevertheless, Kim teaches ([0060]-[0061]) that it was known in the healthcare informatics art to update connection weights in a neural network based on a loss function that calculates a loss between an actual output of the neural network and an expected output which would advantageously increase the accuracy of the neural network.


Regarding claim 8, the Dettinger/Velado/Kim combination discloses the method of claim 7, further including wherein the one or more contextual artificial intelligence datasets comprises one or more neural networks ([0096] of Velado notes that the artificial intelligence model can include various types such as neural networks; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved, by the contextual intelligence system, one or more contextual artificial intelligence datasets and then inputted the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence datasets so as to update the contextual intelligent processes with the at least one new service in the system of Dettinger as taught by Velado to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments), and wherein updating the one or more contextual artificial intelligence datasets is based on one or more loss functions (as noted in [0060]-[0061] of Kim, the updating of the neural network is based on a loss function between the actual and expected output; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the updating of the one or more contextual .

Claims 16 and 17 are rejected in view of the Dettinger/Velado/Kim combination as respectively discussed above in relation to claims 7 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 discloses various systems for determining and revising process based on health triggering and other types of events in medical contexts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686